Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Quayle Action
This application is in condition for allowance except for the following formal matters: 

Claim Objections
Claims 2 and 7-10 are objected to because of the following informalities: 

Claim 2, Lines 2-3; and Claim 7, line 2: the examiner suggests rewriting “wherein a third harmonic is used” to --wherein the odd-harmonic is a third harmonic-- to provide a proper nexus to the previous recited “odd-harmonic.”

Claims 7-10, line 1, the examiner suggests rewriting “a surface acoustic wave filter” to --the surface acoustic wave filter-- to avoid an antecedent issue.

Appropriate correction is required.

Allowable Subject Matter

Claims 1-10 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  

	The most relevant prior art reference is Solal et al. (USPAT 10,084,427 B2). Solal et al. teaches in Fig. 6 a surface acoustic wave filter comprising the following:
	An oxide crystal substrate (38);

An IDT (Interdigital Transducer) electrode (42) formed over the piezoelectric crystal substrate.
Solal et al. discloses in Fig. 8 that that thickness of the piezoelectric crystal substrate is set to achieve a desired response. 
However Solal et al does not teach in regards to claims 1 and 6, wherein a thickness of the piezoelectric crystal substrate is 0.05 to 0.5 um, and an odd-order harmonic is used. Thus the applicants claimed invention has been determined to be novel and non-obvious. By virtue of dependency from either claims 1 or 6, claims 2-5 and 7-10 have also been determined to be novel and non-obvious.
Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE L SALAZAR JR whose telephone number is (571)272-9326. The examiner can normally be reached between 830am - 5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 5712721988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE L SALAZAR JR/Examiner, Art Unit 2843                                                                                                                                                                                                        
/RAKESH B PATEL/Primary Examiner, Art Unit 2843